


Exhibit 10.3




SECOND WAIVER OF
SHARE EXCHANGE AGREEMENT
CONDITION



          The Undersigned, being parties to that certain Share Exchange
Agreement (the “Agreement”), dated June 7, 2006, by and among PUKKA USA, INC.
(“Pukka”), SUNRISE U.S.A. INCORPORATED (“Sunrise”), PAUL RESSLER and LEONARD
DUCHARME, the principal shareholders of Pukka (collectively, the “Principal
Shareholders”), and the other individual shareholders of Pukka (each a
“Shareholder” and together with the Principal Shareholders, the “Shareholders”),
hereby agree to waive and extend the Outside Date for Closing of the Agreement,
described in Section 2.1 of the Agreement.

          WHEREAS, the parties acknowledge and agree that substantially all
conditions required for the Closing have been satisfactorily complied with but
that additional time beyond that permitted by the Agreement is required to
complete certain ministerial tasks before the transactions contemplated therein
can be consummated.

          NOW, THEREFORE, WITNESSETH that in consideration of good and valuable
consideration, the receipt and sufficiency of which is acknowledged by each
party hereto, the parties agree as follows:

          1.     Closing Date.  Section 2.1 of the Agreement is hereby amended
to provide that the Outside Date set forth therein as June 30, 2006, and
extended until July 15, 2006 by a Waiver of Share Exchange Agreement Condition
dated June 30, 2006, for the Closing of the Agreement is hereby waived, and that
July 31, 2006 is hereby established as the new Outside Date for the Closing of
the Agreement.

          IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be
executed on the day and year set forth opposite below their signatures.

SUNRISE U.S.A. INCORPORATED          PUKKA USA, INC.

By:    /s/ Omar G. Barrientos                             By:    /s/ Paul R.
Ressler                                   

Date: 7/15/06                                                   Date:
7/15/06                                                   

SHAREHOLDERS
(on behalf of themselves and of all Shareholders of Pukka):

/s/ Leonard DuCharme                                      /s/ Paul R.
Ressler                                            
Leonard DuCharme                                          Paul Ressler

Date: 7/15/06                                                   Date:
7/15/06                                                   





--------------------------------------------------------------------------------